                                       Case 2:19-cv-04237-MRW Document 67-1 Filed 11/26/19 Page 1 of 2 Page ID #:1229




                                          1 Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                            E-Mail: bhirsch@andersonkill.com
                                          2 ANDERSON KILL CALIFORNIA L.L.P.
                                          3 355 South Grand Avenue
                                            Los Angeles, CA 90071
                                          4 Telephone: (213) 943-1444
                                          5
                                            Stephen D. Palley, Esq. (pro hac vice)
                                          6 spalley@andersonkill.com
                                          7 ANDERSON KILL L.L.P.
                                            1717 Pennsylvania Ave., NW, Suite 200
                                          8
                                            Washington, DC 20006
                                          9 Telephone: (202) 416-6500
                                         10 Facsimile: (202) 416-6555
ANDERSON KILL CALIFORNIA L.L.P.




                                         11 Attorneys for Defendant David C. Silver
  355 South Grand Avenue, Suite 2450




                                         12
       Los Angeles, CA 90071




                                         13                       UNITED STATES DISTRICT COURT
          Wells Fargo Plaza




                                         14                      CENTRAL DISTRICT OF CALIFORNIA
                                         15                                          )
                                         16   NANO FOUNDATION, LTD., a New )             Case no.: 2:19-cv-04237-SVW-PJW
                                              York non-profit corporation; and COLIN )   Hon. Michael R. Wilner
                                         17   LEMAHIEU, an individual                )
                                         18              Plaintiffs                  )
                                                                                     )   [PROPOSED] ORDER ON
                                         19         vs.
                                                                                     )   DEFENDANT DAVID C.
                                         20                                          )   SILVER’S MOTION TO STAY
                                              DAVID C. SILVER, an individual,
                                         21                                          )
                                                                                     )
                                         22              Defendant.
                                                                                     )
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                                    [PROPOSED] ORDER ON DEFENDANT DAVID C. SILVER’S MOTION TO STAY

                                              docs-100213455.3
                                       Case 2:19-cv-04237-MRW Document 67-1 Filed 11/26/19 Page 2 of 2 Page ID #:1230




                                          1           After due consideration of the papers and pleadings submitted by the
                                          2 parties, IT IS HEREBY ORDERED that Defendant David C. Silver’s Motion to
                                          3 Stay is Granted.
                                          4           This case shall be placed on the Court’s inactive docket until such time as
                                          5 there is a final judgment (and all appeals have been exhausted) in Fabian v. Nano
                                          6 et al., N.D. Cal., Case No. 2:19-cv-04327-SVW-PJW (“the Fabian case”). The
                                          7 parties shall advise the Court within five (5) calendar days of the final resolution
                                          8 of the Fabian case, whether by final judgement and exhaustion of appeals or
                                          9 otherwise.
                                         10
ANDERSON KILL CALIFORNIA L.L.P.




                                         11 IT IS SO ORDERED.
  355 South Grand Avenue, Suite 2450




                                         12
       Los Angeles, CA 90071




                                         13 Dated:__________________                  ______________________________
          Wells Fargo Plaza




                                         14                                           Hon. Michael R. Wilner
                                                                                      United States District Judge
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                    [PROPOSED] ORDER ON DEFENDANT DAVID C. SILVER’S MOTION TO STAY
                                                                                        1

                                              docs-100213455.3
